                                    Case 4:17-cv-02824-JST Document 387 Filed 02/08/21 Page 1 of 4


                             1   THOMAS R. BURKE (CA State Bar No. 141930)
                                 DAVIS WRIGHT TREMAINE LLP
                             2   505 Montgomery Street, Suite 800
                                 San Francisco, CA 94111
                             3   Telephone:(415) 276-6500
                                 Facsimile: (415) 276-6599
                             4   Email:     thomasburke@dwt.com
                             5   LAURA HANDMAN (appearing pro hac vice)
                                 LISA ZYCHERMAN (appearing pro hac vice)
                             6   DAVIS WRIGHT TREMAINE LLP
                                 1301 K Street NW, Suite 500 East
                             7   Washington, DC 20006
                                 Telephone:(202) 973-4200
                             8   Facsimile: (202) 973-4499
                                 Email:     laurahandman@dwt.com
                             9              lisazycherman@dwt.com
                                 LACY H. KOONCE, III (appearing pro hac vice)
                            10   DAVIS WRIGHT TREMAINE LLP
                                 1251 Avenue of the Americas, 21st Floor
                            11   New York, NY 10020
DAVIS WRIGHT TREMAINE LLP




                                 Telephone: (212) 489-8230
                            12   Facsimile: (212) 489-8340
                                 Email:       lancekoonce@dwt.com
                            13
                                 Attorneys for Defendants
                            14   GREENPEACE INTERNATIONAL (aka “GREENPEACE STICHTING
                                 COUNCIL”), GREENPEACE, INC., DANIEL BRINDIS, AMY MOAS, and
                            15   ROLF SKAR

                            16   LEO J. PRESIADO (State Bar No. 166721)
                                 BROWN RUDNICK LLP
                            17   2211 Michaelson Drive, 7th Floor
                                 Irvine, CA 92612
                            18   Telephone: (949) 752-7100
                                 Facsimile: (949) 252-1514
                            19
                                 Email: lpresiado@brownrudnick.com
                            20
                                 MICHAEL J. BOWE (admitted pro hac vice)
                            21   LAUREN TABAKSBLAT (admitted pro hac vice)
                                 BROWN RUDNICK LLP
                            22   7 Times Square
                                 New York, New York 10036
                            23
                                 Telephone: (212) 209-4800
                            24   Facsimile: (212) 209-4801
                                 Email: mbowe@brownrudnick.com
                            25          ltabaksblat@brownrudnick.com
                            26   Attorneys for Plaintiffs
                            27

                            28



                                 Joint Submission of Letters of Request to Quebec Ministry of Forests, Wildlife and Parks
                                    Case 4:17-cv-02824-JST Document 387 Filed 02/08/21 Page 2 of 4


                             1                                  IN THE UNITED STATES DISTRICT COURT

                             2                THE NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                             3   RESOLUTE FOREST PRODUCTS, INC.,                             Case No. 4:17-cv-02824-JST (KAW)
                                 RESOLUTE FP US, INC., RESOLUTE FP
                             4   AUGUSTA, LLC, FIBREK GENERAL                                JOINT SUBMISSION OF LETTERS OF
                                 PARTNERSHIP, FIBREK U.S., INC., FIBREK                      REQUEST TO QUEBEC MINISTRY OF
                             5   INTERNATIONAL INC., and RESOLUTE FP                         FORESTS, WILDLIFE AND PARKS
                                 CANADA, INC.,
                             6
                                                  Plaintiffs,
                             7
                                         v.
                             8
                                 GREENPEACE INTERNATIONAL (aka
                             9   “GREENPEACE STICHTING COUNCIL”).
                                 GREENPEACE, INC., GREENPEACE FUND, Complaint Filed: May 31, 2016
                            10   INC., FORESTETHICS, DANIEL BRINDIS,  Amended Complaint Filed: November 8, 2017
                                 AMY MOAS, MATTHEW DAGGETT, ROLF
                            11   SKAR, TODD PAGLIA, and JOHN AND JANE
DAVIS WRIGHT TREMAINE LLP




                                 DOES 1 through 20, inclusive,
                            12
                                                  Defendants.
                            13

                            14

                            15           Pursuant to the Order of Magistrate Judge Kandis A. Westmore entered September 16, 2020

                            16   (ECF No. 340) (the “Order”), Defendants Greenpeace International, Greenpeace, Inc., Daniel

                            17   Brindis, Amy Moas, and Rolf Skar (collectively the “Greenpeace Defendants”), and Plaintiffs

                            18   Resolute Forest Products, Inc., Resolute FP US, Inc., Resolute FP Augusta, LLC, Fibrek General

                            19   Partnership, Fibrek U.S., Inc., Fibrek International, Inc., and Resolute FP Canada, Inc. (collectively

                            20   “Resolute” or “Plaintiffs”), by and through their respective counsel, hereby jointly submit the

                            21   attached proposed order to issue the letters of request to the Quebec Ministry of Forests, Wildlife

                            22   and Parks (the “Letters of Request”). The parties attest that they have complied with Section 9 of

                            23   the Northern District’s Guidelines for Professional Conduct, and that, as required by this Court’s

                            24   Order (ECF No. 340), counsel for Plaintiffs and for Greenpeace Defendants met and conferred

                            25   telephonically regarding the Letters of Request on February 5, 2021. Plaintiffs do not object to the

                            26   Letters of Request but do not endorse the Defendants’ content or characterizations found therein as

                            27   true.

                            28

                                                                                         2
                                 Joint Submission of Letters of Request to Quebec Ministry of Forests, Wildlife and Parks
                                 Case No. 4:17-cv-02824-JST (KAW)
                                    Case 4:17-cv-02824-JST Document 387 Filed 02/08/21 Page 3 of 4


                             1           This 8th day of February, 2021.
                             2                                                                Respectfully submitted,
                             3                                                                 DAVIS WRIGHT TREMAINE LLP
                             4                                                                 By:
                                                                                               /s/ Lacy H. Koonce, III
                             5
                                                                                               Lacy H. Koonce, III
                             6
                                                                                               Attorneys for Defendants
                             7                                                                 GREENPEACE INTERNATIONAL
                                                                                               (aka “GREENPEACE STICHTING
                             8                                                                 COUNCIL”), GREENPEACE, INC.,
                                                                                               DANIEL BRINDIS, AMY MOAS, and
                             9                                                                 ROLF SKAR
                            10
                                                                                               BROWN RUDNICK LLP
                            11
DAVIS WRIGHT TREMAINE LLP




                                                                                               By:
                            12                                                                 /s/ Lauren Tabaksblat
                            13                                                                 Lauren Tabaksblat
                            14                                                                 Attorneys for Plaintiffs
                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                         3
                                 Joint Submission of Letters of Request to Quebec Ministry of Forests, Wildlife and Parks
                                 Case No. 4:17-CV-02824-JST
                                    Case 4:17-cv-02824-JST Document 387 Filed 02/08/21 Page 4 of 4


                             1                                             [PROPOSED] ORDER
                             2            This Court, having considered all of the evidence and submissions in connection with the

                             3   Defendants’ request for the issuance of Letters of Request to the Ministry of Forests, Wildlife and

                             4   Parks, and for good cause appearing, hereby rules as follows:

                             5            IT IS ORDERED that the request to issue the Letters of Request to the Ministry of Forests,

                             6   Wildlife and Parks annexed hereto as Exhibit A, is GRANTED.

                             7

                             8

                             9   IT IS SO ORDERED.

                            10   Dated:

                            11
DAVIS WRIGHT TREMAINE LLP




                                                                               _________________________________
                            12
                                                                                The Honorable Kandis A. Westmore
                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28


                                 [Proposed] Order
                                 Case No.4:17-CV-02824-JST (KAW)
